                 Case 1:21-cv-00532-SAG Document 27-2 Filed 04/06/21 Page 1 of 2

bocarrasco47@outlook.com

From:                Bryce Carrasco
Sent:                Sunday, January 17, 2021 4:30 PM
To:                  Office of the President
Cc:                  ckay@mtb.com
Subject:             Declaration of Automatic Stay
Attachments:         Statement - January 2021 - Dated 16 January 2021.pdf; MTB Office of President Email
                     (12.31.2020).pdf; Bank of America _ Check 115 to M&T Bank_15 January 2021.pdf; DECLARATION OF
                     AUTOMATIC STAY.pdf


DECLARATION OF AUTOMATIC STAY: 17 JANUARY 2021
         I would like to notify you of violations by Creditor of the Terms of this Line of Credit and demand Automatic
Stay of all debt servicing charges until all such violations, disputes and investigations are concluded. “Concluded,” for
the purposes of this Automatic Stay Declaration, shall be defined as: completion of all such disputes and errors and
acknowledgement by both Creditor and Debtor that such completion has taken place and thus the Automatic Stay shall
be ended when both parties acknowledge the conditions have been fulfilled in good faith by Creditor and all other
parties involved in such investigations.

THEREFORE, in consideration of the foregoing, the following provisions shall be effective IMMEDIATELY:

Pursuant to specified terms on Page 2 of this Account Statement, under the Section “What to Do if You Think you Find a
Mistake On Your Statement.” Debtor has provided a written letter of various disputes in relation to the Account Number
Ending 6414, and has received confirmation from M&T Bank via Verified Email that Creditor has received and
acknowledged receipt of such Dispute (email included in annex), thus the Conditions precedent have been fulfilled
pursuant to the Terms of such Credit Agreement in the aforementioned Section (Page 2, Account Statement Ending
6414 dated 16 January 2021).

In recognition of the fulfillment of the required conditions, the following is true while Creditor investigates whether or
not there has been an error:

        Creditor cannot try to collect the amount in question, or report Debtor as delinquent on that amount.

The above provision shall have been deemed effective on 31 December 2020. Thus, Minimum Payment Due shall be
considered to be equal to $0.0 on each Monthly Statement until such investigations are completed. Attached, the most
recent account statement lists the Minimum Payment Due as $113 on 02/13/2020. This Minimum Payment is also
incorrect in addition to it being in violation of the Automatic Stay provision.

On Friday, the 15th day of January 2021, I completed a check by phone transaction which has been cleared (see attached
copy of Check Image and Details from Bank of America). This payment has not been reflected in my Account Summary
on M&T Bank’s website. This is also a violation of the Terms of the Credit Agreement. Thus, in consideration of the
foregoing, I demand Automatic Stay to be in effect immediately and indefinitely until all pending disputes are resolved.

Thank you.




Bryce Carrasco

                                                             1
                 Case 1:21-cv-00532-SAG Document 27-2 Filed 04/06/21 Page 2 of 2

From: Giangrosso, Cindy <cgiangrosso@mtb.com> On Behalf Of Office of the President
Sent: Thursday, December 31, 2020 1:49 PM
To: 'bocarrasco47@outlook.com' <bocarrasco47@outlook.com>
Subject: Correspondence Acknowledgment Email
Importance: High

Dear Valued Customer:

We’d like to confirm that we have received your correspondence on December 31, 2020, and are currently
researching your concerns with the appropriate area(s) of M&T.

Please know that we will respond to your concerns in writing, by sending you a secure e‐mail to this e‐mail
address. Additionally, as part of our research, we might need to contact you. Should you have any questions in
the meantime, feel free to reply to this e‐mail, officeofthepresident@mtb.com or call us at 716‐635‐4517.

Sincerely,

Voice of the Customer


This email may contain privileged and/or confidential information that is intended solely for the use of the addressee. If
you are not the intended recipient or entity, you are strictly prohibited from disclosing, copying, distributing or using any
of the information contained in the transmission. If you received this communication in error, please contact the sender
immediately and destroy the material in its entirety, whether electronic or hard copy. This communication may contain
nonpublic personal information about consumers subject to the restrictions of the Gramm‐Leach‐Bliley Act and the
Sarbanes‐Oxley Act. You may not directly or indirectly reuse or disclose such information for any purpose other than to
provide the services for which you are receiving the information. There are risks associated with the use of electronic
transmission. The sender of this information does not control the method of transmittal or service providers and
assumes no duty or obligation for the security, receipt, or third party interception of this transmission.




                                                              2
